 



Exhibit 10.30
Executive Officer Compensation Summary
Alseres Pharmaceuticals, Inc.’s (the “Company’s”) executive officers consist of:
(i) Peter G. Savas, Chairman and Chief Executive Officer; (ii) Mark J. Pykett,
President and Chief Operating Officer; (iii) Kenneth L. Rice, Jr., Executive
Vice President, Finance and Administration, Chief Financial Officer and
Secretary; and (iv) Frank Bobe, Executive Vice President, Chief Business
Officer.
On March 31, 2006, the Company entered into employment agreements with each of
Messrs. Savas, Pykett and Rice effective January 1, 2006 as follows:
Mr. Savas. On September 8, 2004, Mr. Savas joined the Company as Chairman and
Chief Executive Officer. Mr. Savas’ employment agreement provides for an initial
base salary of $400,000 in 2006, incentive payments, other benefits and includes
confidentiality and non-competition provisions. Subject to certain
contingencies, Mr. Savas is entitled to a one-year severance allowance in the
event that he is terminated in certain circumstances. The one year Agreement
automatically renews for an additional 12 month period, unless either party
notifies the other party in writing not less than 90 days prior to expiration.
Mr. Pykett. On November 1, 2004, Mr. Pykett joined the Company as Executive Vice
President and Chief Operating Officer and on February 3, 2005 was appointed
President and remained Chief Operating Officer. Mr. Pykett’s employment
agreement provides for an initial base salary of $300,000 in 2006, incentive
payments, other benefits and includes confidentiality and non-competition
provisions. Subject to certain contingencies, Mr. Pykett will be entitled to a
nine-month severance allowance in the event that he is terminated in certain
circumstances. The one year Agreement automatically renews for an additional
12 month period, unless either party notifies the other party in writing not
less than 90 days prior to expiration.
Mr. Rice. On July 8, 2005, Mr. Rice joined the Company as Executive Vice
President, Finance and Administration and Chief Financial Officer. Mr. Rice’s
employment agreement provides for an initial base salary of $300,000 in 2006,
incentive payments, other benefits and includes confidentiality and
non-competition provisions. Subject to certain contingencies, Mr. Rice will be
entitled to a nine-month severance allowance in the event that he is terminated
in certain circumstances. The one year Agreement automatically renews for an
additional 12 month period, unless either party notifies the other party in
writing not less than 90 days prior to expiration.
On April 16, 2007, Mr. Bobe joined the Company as Executive Vice President,
Chief Business Officer and entered into an employment agreement with the
Company. Mr. Bobe’s employment agreement provides for an initial base salary of
$300,000 in 2007, incentive payments, other benefits and includes
confidentiality and non-competition provisions. Subject to certain
contingencies, Mr. Bobe will be entitled to a nine-month severance allowance in
the event that he is terminated in certain circumstances. The initial term of
the employment agreement was through December 31, 2007, with automatic renewal
for additional 12 month periods, unless either party notifies the other party in
writing not less than 90 days prior to expiration.
2007 Option Grants: On June 7, 2007, options to purchase shares of the Company’s
common stock at an exercise price of $2.87 per share, vesting in equal monthly
installments over three years were granted to the following executive officers:

         
Mr. Savas
    200,000  
Mr. Pykett
    100,000  
Mr. Rice
    100,000  

In addition, in connection with joining the Company, Mr. Bobe, received an
option to purchase 300,000 shares of the Company’s common stock at an exercise
price of $2.94 per share. The stock option will vest as to 1/3 of the shares
with the remaining 2/3 of the shares vesting in equal monthly installments over
36 months.
2007 Incentive Compensation and 2008 Annual Base Salary: In December 2007, the
compensation committee of the board of directors approved the following 2007
incentive compensation amounts for the executive officers, of which

 



--------------------------------------------------------------------------------



 



15% was to be paid in stock on January 2, 2008 and 85% was to be paid in cash.
In December 2007, the compensation committee of the board of directors approved
the following new base salaries for 2008, effective January 1, 2008:

                      2007 Incentive   2008 Annual     Compensation   Base
Salary
Mr. Savas
  $ 225,000     $ 472,500  
Mr. Pykett
  $ 136,000     $ 357,000  
Mr. Rice
  $ 90,000     $ 315,000  
Mr. Bobe
  $ 67,500     $ 315,000  

 